Case 1:19-cv-12508-DJC Document17 Filed 01/27/20 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

YOSEF KHOJAH,
Petitioner

Civil Action
No. 19-12508-PBS

Vv.

ANTONE MONIZ, Superintendent,
Plymouth County Correctional Facility
Respondent

eee ee ee ee ee ee

 

ORDER OF RECUSAL
January 27, 2020

I recuse myself because I know the petitioner’s proposed
sponsor and my impartiality might reasonably be questioned

pursuant to 28 U.S.C. §455(a).

/s/ Patti B. Saris

 

Patti B. Saris
U.S. District Judge
